Citation Nr: 1453531	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  06-34 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.

2.  Entitlement to an initial rating in excess of 10 percent for temporomandibular jaw syndrome.

3.  Entitlement to an initial rating in excess of 10 percent for right index finger disability to include numbness, as well as consideration of a separate compensable rating(s) for carpal tunnel syndrome and/or finger or hand arthritis.

4.  Entitlement to an initial rating in excess of 10 percent for scar residual of a right breast lumpectomy.

5.  Entitlement to an initial rating in excess of 30 percent for residuals of lumpectomy of the right breast, to include consideration of a separate compensable rating(s) for an acquired psychiatric disorder.  

6.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active service from December 1982 to April 2003. 

This case originally comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), located in Roanoke, Virginia.

The Board observes that the RO did not formally adjudicate the issue of entitlement to a TDIU below, to include the May 2005 rating decision that is the focus of this appeal.  Nevertheless, the Board has determined that the issue of entitlement to a TDIU has been raised by the record, and, in accord with the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009), must be considered in future adjudications of this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2009.  A transcript of this hearing is of record.

This case was previously before the Board in March 2012, at which time the Board assigned a separate 30 percent evaluation for residuals of a lumpectomy of the right breast, a 30 percent rating for the migraine headaches; denied a rating in excess of 10 percent for the temporomandibular jaw syndrome; and remanded the right index finger and right breast scar claims for further development.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's March 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the July 2009 hearing.  Therefore, the Board vacated the March 2012 decision in June 2014.  The Veteran subsequently provided testimony again before the undersigned VLJ in October 2014.  A transcript of that hearing is of record.

For the reasons stated below, the Board finds that a separate compensable rating is warranted for a depressive disorder as it constitutes a residual of the service-connected right breast lumpectomy.  As addressed in the REMAND portion of the decision below, further development is required for all other issues.  Accordingly, these issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The record reflects it is at least as likely as not the Veteran has a depressive disorder as a residual of her service-connected right breast lumpectomy.






CONCLUSION OF LAW

The criteria for the establishment of a separate compensable rating for depressive disorder as residual of the Veteran's service-connected right breast lumpectomy are met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.1, 4.10 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

The Veteran has essentially contended that she has a depressive disorder as a residual of her right breast lumpectomy.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Inasmuch as service connection has been established for residuals of the right breast lumpectomy, and the Veteran has advanced these contentions as part of her appeal for a higher initial rating(s), the Board has construed this as part of the appellate claim as consideration for a separate compensable rating for the depressive disorder.

The issue of whether the Veteran has an acquired psychiatric disorder as a result of a physical condition like her right breast lumpectomy is the type of matter that involves complex medical issues, and which generally requires competent medical evidence to resolve.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, her contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board notes that the Veteran underwent a VA medical examination in September 2012 which included an opinion that it was at least as likely as not her current depressive disorder was due to the in-service right breast lumpectomy, and the opinion was supported by stated rationale.  The Board observes that the VA examiner is presumed qualified to render a competent medical opinion, was familiar with the Veteran's medical history from review of her VA claims folder, that the opinion was not expressed in speculative or equivocal language, and that no competent medical opinion is of record which explicitly refutes the September 2012 VA examiner's opinion on this matter.

The Board acknowledges that the record available for its review, to include Virtual VA/VBMS, does not reflect the AOJ has adjudicated the Veteran's claim in light of the September 2012 VA examination.  Further, it does not appear that the Veteran has waived initial AOJ consideration of this evidence in accord with 38 C.F.R. § 20.1304(c).  However, that regulation also provides that no such waiver or referral to the AOJ is warranted if the Board determines the benefit sought on appeal may be fully allowed without such referral.

The Board also notes that the law mandates when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In view of the foregoing, the Board finds it is at least as likely as not the Veteran has a depressive disorder as a residual of her right breast lumpectomy.  The Board further finds that the record indicates that the depressive disorder is at least compensably disabling.  Therefore, a separate compensable rating is warranted for the depressive disorder as a residual of the service-connected right breast lumpectomy.  However, the exact initial rating is one that should be assigned in the first instant below.


ORDER

A separate compensable rating for depressive disorder as a residual of right breast lumpectomy is granted.


REMAND

The Board observes that the December 2012 VA examination also evaluated the Veteran's service-connected right breast scar and right index finger disability.  Additionally, as part of the original March 2012 decision the Board determined that ratings in excess of 30 percent were not warranted for the migraine headaches or right breast lumpectomy residuals, nor was a rating in excess of 10 percent warranted for the temporomandibular jaw syndrome.  However, as already noted, the Board's March 2012 decision has been vacated.  Moreover, the Veteran's testimony at her recent October 2014 hearing was to the effect that all of these service-connected disabilities had increased in severity since the most recent examination(s) thereof.

When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that contemporaneous VA examinations are needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate her current level of disability for these service-connected disabilities.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

The Board notes that the resolution of these increased rating claims may affect whether the Veteran is entitled to a TDIU.  Moreover, the Board's determination that a separate compensable rating is warranted for a depressive disorder as a residual of the right breast lumpectomy may affect this claim as well.  As such, these claims are inextricably intertwined and the Board will defer adjudication of the TDIU claim until the development deemed necessary for these other claims have been completed to include the assignment of the initial rating for the depressive disorder.  Further, as new VA examinations have been deemed necessary for these service-connected disabilities, the Board finds they should include opinions as to the effect these disabilities have upon the Veteran's employability.






Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for migraine headaches, right breast lumpectomy residuals, right breast scar, temporomandibular jaw syndrome, right index finger, and depressive disorder since February 2010.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of her service-connected disabilities and the impact of these conditions on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of her service-connected migraine headaches, right breast lumpectomy residuals, right breast scar, temporomandibular jaw syndrome, right index finger, and depressive disorder.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner(s) should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation. 

A complete rationale for any opinion expressed must be provided, to include if the examiner(s) determine an opinion cannot be provided without resort to speculation.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing any additional development deemed necessary to include assignment of the initial separate compensable rating for the depressive disorder, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  The decision should reflect consideration of whether the Veteran is entitled to a TDIU due to her service-connected disabilities.

If the benefits requested on appeal are not granted to the veteran's satisfaction, the veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since these claims were last adjudicated below, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


